IF the subject of difference in a suit pending in the Circuit Court be referred to arbitration, the award, if no time for making it be fixed, should be returned to the next term of the Court; and if it be not so returned, the plaintiff may have the cause tried as if no reference had been made.
If neither party, on appeal to the Circuit Court, require a jury, the cause may be tried without a jury, though the amount in controversy exceed 20 dollars. Rev. Code, 1831, p. 318. (Acc. Rev. Stat. 1838, p. 384.)
Dewey, J., having been concerned as counsel, was absent.